Name: Commission Regulation (EEC) No 2262/87 of 29 July 1987 laying down rules applying to the export of intervention butter for social use in developing countries
 Type: Regulation
 Subject Matter: trade;  trade policy;  marketing
 Date Published: nan

 No L 208/ 18 Official Journal of the European Communities 30 . 7. 87 COMMISSION REGULATION (EEC) No 2262/87 of 29 July 1987 laying down rules applying to the export of intervention butter for social use in developing countries from removal from store to arrival at destination in the country concerned ; Whereas it should for the sake of clarity be recalled that the control arrangements specified in Commission Regu ­ lation (EEC) No 1687/76 Q, as last amended by Regula ­ tion (EEC) No 2230/87 (8), will apply ; whereas moreover it is necessary to lay down additional requirements in view of the particular nature of the operation ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1 890/87 (4), and in particular Article 4 thereof, Whereas Article 6 of Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market on butter and cream (*), as last amended by Regulation (EEC) No 1 897/87 (*), provides that when butter is put on sale for export special condi ­ tions may be laid down in order to take account of the requirements pertaining to the sale and to guarantee that the butter will not be diverted from its destination ; Whereas certain developing countries have asked to obtain as an exceptional measure for social use limited quantities of old butter in intervention storage ; whereas the International Diary Arrangement stipulates that this type of transaction should be carried out in accordance with the 'FAO principles of surplus disposal and consulta ­ tive obligations' ; whereas special conditions should there ­ fore be laid down permitting this butter to be made avai ­ lable to the countries in question ; Whereas in view of its destination the butter should be made available at a reduced price ; Whereas operators may purchase the butter anywhere in the Community ; whereas the monetary compensatory amounts should therefore be brought into line with the level of the selling prices of the intervention butter ; Whereas in order to ensure that the butter is not diverted from its destination its movement should be controlled Article 1 1 . Butter bought in under Article 6 ( 1 ) of Regulation (EEC) No 804/68 shall be made available under the terms of this Regulation. The butter in question shall on the day of removal be  if its fat content by weight is not less than 80 % but less than 82 %, at least 18 months old,  if its fat content is not less than 82 % but less than 85 %, at least 24 months old. 2. The quantity of butter to be made available, the countries to which it must be exported and the time limits for delivery are specified in the Annex hereto . Article 2 1 . The butter shall be made available at a price of 9 ECU per 100 kg weight ex cold store. 2. Intervention agencies in Member States where butter as specified in Article 1 is available shall keep up date and notify to interested parties at their request a list of the cold stores where the butter is held and the corresponding quantities. 3 . The intervention agency shall take the necessary action to permit interested parties at their own expense to examine samples of the butter made available for removal . (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 78 , 23. 3 . 1987, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 182, 3 . 7. 1987, p. 4. 0 OJ No L 169, 18 . 7. 1968, p. 1 . M OJ No L 182, 3 . 7. 1987, p. 35 . 0 OJ No L 190, 14. 7. 1976, p. 1 . (8) OJ No L 206, 28 . 7. 1987, p . 9 . 30. 7. 87 Official Journal of the European Communities No L 208/19 Council Regulation (EEC) No 1677/85 ('), multiplied by the coefficient 0,0287. 2. Before removal of the butter operators shall, as provided for in Article 13 ( 1 ) of Regulation (EEC) No 1687/76, lodge with the intervention agency for each quantity that they remove security to ensure that the prin ­ cipal requirements relating to the removal of the butter are executed within two months of the date of the disposal contract and that the butter arrives in the country of destination. The security shall be 315 ECU per 100 kg. 3. Before removal of the butter the operator shall pay the intervention agency, for each quantity that he intends to withdraw, the price stated in Article 2 ( 1 ). If payment is not made within the time limit indicated in paragraph 2, the sale shall, without prejudice to forfeiture of the secu ­ rity indicated in Article 4, be annulled for the correspon ­ ding quantities. 4. Conversion into national currency of the price to be paid and of the amount of the security shall be at the representative rate applicable on the day of conclusion of the disposal contract for the butter. 5. The security specified in Article 4 shall be released immediately in respect of quantities for which the secu ­ rity referred to in Article 6 (2) has been lodged and payment of the price for which was made within the time limit laid down or for which conclusion of a contract was refused under Article 5 (2). 6. The intervention agency shall issue a removal voucher showing :  the quantity of butter for which security has been lodged, and  the cold store where it is being kept. Article 7 1 . Butter to be exported shall be delivered by the inter ­ vention agency in packages carrying at least one of the following statements in clearly visible and legible charac ­ ters : Article 3 1 . Interested parties shall submit at least five working days before conclusion of the disposal contract an appli ­ cation for reservation of the butter to the intervention agency in the Member State or States in which it is avai ­ lable indicating (a) their name and address ; (b) the total quantity desired ; (c) the intended destination of the butter ; (d) the cold stores in which the butter is located ; (e) the quantities applied for in other Member States . , 2 . Reservation applications shall not be acceptable unless (a) for a minimum quantity of 1 000 tonnes in one or more Member States ; (b) evidence is provided that the interested party has lodged security as specified in Article 4 ; (c) evidence is provided that the interested party has been designated as an intermediary by the Government of the country of destination . Article 4 1 . For the purposes of this Regulation maintenance of the reservation application, the lodging of the security referred to in Article 6 (2) and payment of the price referred to in Article 2 ( 1 ) shall be principal requirements the execution of which is ensured by the lodging of a security of 10 ECU per tonne . Should the obligations listed above not be met the security shall be forfeit in proportion to the quantities in respect of which these obligations were not complied with . 2 . The security shall be lodged in the Member State where the application is made . The security shall be converted into national currency using the representative rate valid on the day the application is made. Article 5 1 . Member States shall immediately notify the Commission of quantities of butter, and country of desti ­ nation, for which reservation applications are made under this Regulation . 2. The Commission may refuse conclusion of the disposal contract should the total quantity applied for for the country of destination exceed the quantity indicated in the Annex. It shall inform the Member State(s) in ques ­ tion of its refusal .  Mantequilla destinada a la exportaciÃ ³n con arreglo al Reglamento (CEE) n ° 2262/87  SmÃ ¸r bestemt til udfÃ ¸rsel i henhold til forordning (EÃF) nr. 2262/87  Butter zur Ausfuhr  Verordnung (EWG) Nr. 2262/87  Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ± ÃÃ »Ã ±Ã ¯Ã Ã ¹Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 2262/87  Butter for export pursuant to Regulation (EEC) No 2262/87  Beurre destine Ã etre exportÃ © au titre du rÃ ¨glement (CEE) n0 2262/87  Burro destinato ad essere esportato nel quadro del regolamento (CEE) n. 2262/87 Article 6 1 . No export refund shall be applicable on butter made available under this Regulation . The monetary compensa ­ tory amounts applicable shall be those set pursuant to ( ») OJ No L 164, 24. 6 . 1985, p. 6 . No L 208/20 Official Journal of the European Communities 30 . 7. 87  Boter voor uitvoer in het kader van Verordening (EEG) nr. 2262/87  Menteiga destinada a exportaÃ §Ã £o em conformidade com o Regulamento (CEE) n ° 2262/87. In addition, release of the security specified in Article 6 (2) shall be conditional on "submission of a certificate issued by the competent authority listed in the Annex of the country of destination showing, on the one hand, that the customs formalities relating to the import of the butter have been completed and guaranteeing, on the other hand, the social use of the butter in that country. 2. The provisions of Regulation (EEC) No 1687/76 shall apply from the date of removal onwards except where this Regulation provides otherwise. The special entries to be made in sections 104 and 106 of the control copy shall be those shown at point 35 of Part I of the Annex to Regulation (EEC) No 1687/76. Article 12 The following point and footnote thereto are added to Part I, 'Products to be exported in the same state as that in which they were when removed from intervention stocks', of the Annex to Regulation (EEC) No 1687/76 : '35. Commission Regulation (EEC) No 2262/87 of 29 July 1987 laying down rules applying to the export of intervention butter for social use in developing countries (3J).' 2 . The butter referred to in paragraph 1 may not be exported except in its original packaging. 3 . Acceptance by the customs authorities of the export declaration for butter as referred to in this Article must take place in the Member State where the butter was removed from storage . Article 8 The application for the export licence shall carry in section C 2 the words 'Export for social use (Regulation (EEC) No 2262/87)'. Article 9 Delivery to the country of destination must be made within the time limit specified in the Annex. Article 10 When export declarations for butter exported under this Regulation are submitted for acceptance to the customs authorities, the export licence referred to in Article 8 must be presented. Article 11 1 . Except in cases of force majeure the security speci ­ fied in Article 6 (2) shall be forfeit in proportion to the quantities for which the evidence mentioned in Article 13 (4) of Regulation (EEC) No 1687/76 has not been provided within 12 months from the date of acceptance of the export declaration . If however evidence is provided within 18 months following expiry of this time limit 85 % of the security shall be repaid. (35) OJ No L 208, 30 . 7. 1987, p . 18 .' Article 13 Expenditure arising from this Regulation shall be financed as provided for in the second, third and fourth subparagraphs of Article 4 ( 1 ) of Council Regulation (EEC) No 1883/78 C). Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 216, 5. 8 . 1978, p. 1 . 30 . 7. 87 Official Journal of the European Communities No L 208/21 ANNEX I. Countries of destination, quantities (net weight) and time limit for delivery : Algeria : 6 000 tonnes, before 1 October 1987 Egypt : 6 000 tonnes, before 1 October 1987. II . Competent authorities within the meaning of the second subparagraph of Article 11 ( 1 ): for Algeria, the 'Direction Generale des Douanes' on the one hand and ENAPAL on the other ; for Egypt, the 'Direction Generale des Douanes' on the one hand and ESTRAM on the other.